Title: To James Madison from Thomas Law, 12 May 1801
From: Law, Thomas
To: Madison, James


SirWashington May. 12th. 1801
During the winter I was rendered uneasy by the too well founded complaints of Congress, for want of good accomodations and society & during this Spring the sighing solitary stalking tavern keepers give me pain. Many have already left the City and I know not what can retain the rest or how new boarding house keepers can be induced to come. As all the Officers dwell to the west of the President’s house every person coming to visit them resides in George town. The French Embassador is also fixed there and all the other Embassadors will settle in that neighbourhood. The good old General seeing too late the counteractive attraction of George town built two houses on the Capitol and ordered all the Commissioners into the City—those two houses are now empty and likewise several others—but if your health will permit of your dwelling in them for only this Summer a great change must soon take place and the General’s spirit (if terrestial concerns ever claim attention) will with joy look down & see his favorite object fulfilled—he will perceive houses springing up in the Centre and several at the Capitol—he will see a balance preserved which will save the City instead of a preponderance that must ruin it. Pardon this intrusion—and I intreat of you Sir not to attribute it to an interested motive—rather than let that influence me, I have as Mr White will inform you heretofore discouraged persons who asked my advice about settling—who would have suffered altho’ I should have benefited—nothing should induce me to solicit you to make a temporary sacrifice by a residence rather more distant from the Offices than the six buildings—if the President’s opinion and that of the Members of Congress and of every other person judgement was not strongly in favor of the Officers giving encouragement to the Eastern side of the President’s House. Should You decide to favor us with your Society only for the Present Summer you will I am sure be gratified by the beneficial effects resulting to the City. I remain with much esteem and respect Sir yr mt Obt He st
Thomas Law.
 

   
   RC (DLC).



   
   George Washington bought a lot on Capitol Hill and late in 1798 began building a double townhouse on it (Jackson and Twohig, Diaries of George Washington, 6:316).



   
   Probably Alexander White (1738–1804), a native of Frederick County, London-trained lawyer, and congressman from Virginia whom Washington in 1795 named as one of three commissioners to oversee the design and development of the federal city (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 8:73–74 n. 1).



   
   The “Six Buildings” west of the executive mansion on Pennsylvania Avenue were occupied by the State Department offices (Constance McL. Green, Washington: Village and Capital, 1800–1878 [Princeton, N.J., 1962], p. 4).



   
   Thomas Law was an English-born entrepreneur who invested heavily in District of Columbia real estate (Jackson and Twohig, Diaries of George Washington, 6:238–39).


